 Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 1 of 23 PageID #: 111



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOUIR
                                   EASTERN DIVISION



KYLE MAURICE PARKS,                             )
                                                )
               Petitioner,                      )
                                                )
v.                                              )    No. 4:18 CV 1923 JAR
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )


           GOVERNMENT’S RESPONSE TO THE PETITIONER’S MOTION
           PUSUANT TO TITLE 28 UNITED STATES CODE, SECTION 2255

       COMES NOW, the United States of America, by and through Jeffrey B. Jenson, United

States Attorney for the Eastern District of Missouri, and Howard J. Marcus, Assistant United States

Attorney for said District, and in response to the Petitioner’s Motion Pursuant to Title 18 United

States Code, Section 2255 respectfully requests that it be dismissed and denied without a hearing.

In support, the government states as follows:

I.     HISTORY OF THE CASE

       On December 4, 2015, Kyle Maurice Parks (hereafter “Parks”) was charged by complaint

with transportation of a minor in interstate commerce for the purposes of prostitution (in violation

of Title 18 U.S.C. § 2421(a)) (District Court Docket, hereinafter “DCD,” 1). On December 19,

2015, Parks was subsequently indicted by a Grand Jury in the Eastern District of Missouri and

charged with one count of violating § 2421(a). (DCD 3).

       On August 10, 2016 after a lengthy investigation, the Grand Jury issued a superseding

indictment (DCD 69), charging Parks with one count of sex trafficking of a minor (in violation of

Title 18 U.S.C. § 1591(a)) (Count I); two counts of attempted sex trafficking of a minor (Counts
 Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 2 of 23 PageID #: 112



III and V); and six counts of transporting subjects in interstate commerce for the purposes of

prostitution (in violation of Title 18 U.S.C. § 2421(a)) (Counts II, IV, VI, and IX).

        Trial in this matter commenced on January 9, 2017. On January 12, 2017, the jury found

Kyle Maurice Parks guilty of all counts. On April 19, 2017, this Court sentenced Parks to a total

term of 300 months. The sentence consisted of 300 months for Counts I, III and V to be served

concurrently and concurrent with a 120 month sentence on Counts II, and Counts IV through IX,

followed by a life time term of supervised release. On April 25, 2017, Parks filed a notice of appeal

to the Eighth Circuit Court of Appeals. Parks’ appeal was briefed and submitted to the Court and

the conviction was affirmed in U.S. v. Parks, 902 F.3d 805 (8th Cir 2018).

        The background facts of the case are as follows:

        Detective Mark Young, a Columbus, Ohio Police Officer, was assigned as a detective to

the Ohio Human Trafficking Taskforce. On December 2, 2016, Young received information that

TS, a seventeen-year-old female, had run away from an Ohio juvenile residential facility. On

December 3, 2016, TS’s mother contacted Det. Young and told him that TS had called her and

said that she was on her way to Florida with some friends. Det. Young believed that TS was in

danger and requested an emergency cell phone “ping” to determine her location. As a result of the

“ping,” Ohio police determined that TS’s cell phone was currently located in the vicinity of

Highway 70 and Zumbehl Road, by a Red Roof Inn, in St. Charles, Missouri. (Tr. Vol I at 171-

175).

        Det. Young asked the St. Charles Police Department to dispatch officers to the Red Roof

Inn and check for any vehicles with Ohio license plates. Det. Young indicated that St. Charles

officers told him that they had located a gray Dodge Caravan with a temporary Ohio license plate




                                                 2
 Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 3 of 23 PageID #: 113



registered to Parks. Det. Young responded that he was familiar with Parks and that TS was likely

with Parks. (Tr. Vol I at 178).

       After speaking with Det. Young, St. Charles Police Officers Fruits, Jermeyer, and

Kukenhall contacted the Red Roof Inn office and inquired if the motel had rented any rooms to

occupants from Columbus, Ohio. A hotel employee informed the officers that two young women

from Columbus, Ohio, RW and KO, were currently renting rooms at the hotel. The employee

determined that RW rented room 233. The officers proceeded to room 233 and knocked on the

door. RW answered the door and Officers observed RW and TM, a minor female, in the room.

After conversing with them, the officers went to room 232 where they located KO and TS, the

high-risk missing juvenile. (Tr. Vol I at 243-246).

       St. Charles Police contacted Detective Sergeant Adam Kavanaugh, asking him and the FBI

Human Trafficking Task Force take over the investigation at the Red Roof Inn. Sgt. Kavanaugh

was the supervisor for the St. Louis County Police Department, Special Investigations Unit, which

investigated child exploitations, prostitution, and human trafficking cases; Sgt. Kavanaugh was

also part of the FBI Human Trafficking Task Force. Sgt. Kavanaugh and other Task Force

members responded to the Red Roof Inn and contacted the occupants of rooms 232 and 233. Sgt.

Kavanaugh found the 17-year-old missing juvenile, TS, 15-year-old LL, and KO in room 232. (Tr.

Vol II at 37-40).

       KO consented to the search of Room 232. Sgt. Kavanaugh observed stained, soiled, and

unkempt linens, Tampax, numerous sealed packages of condoms, used condoms, prepaid gift

cards, drug paraphernalia, male clothing, papers bearing Parks’ name, and an Ohio municipal

court document citing KO for prostitution. (Tr. Vol II at 40-59).




                                                3
 Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 4 of 23 PageID #: 114



       Detective Jared Queen obtained and reviewed the front desk surveillance video from the

Red Roof Inn on December 2, 2015. Det. Queen identified Parks, RW, and KO together at the

check-in counter of the Red Roof Inn in the time stamped video. (Tr. Vol II at 177). Parks and

both adult victims were plainly visible in the video.

       The victims were subsequently interviewed by law enforcement. KO told the officers that

she had committed acts of prostitution while at the Red Roof Inn and that she had given the money

that she had earned to Parks. (Tr. Vol I at 216-217, 227).     KO also stated that she previously

worked as a prostitute for Parks in Ohio.

       Sgt. Kavanaugh began to search for Parks and discovered that Parks, his van, and 17-year-

old SL were missing from the motel. (Tr. Vol II at 63).

       The next morning’s shift officers were briefed on Parks and the incident at the Red Roof

Inn through an email that included a color photo of Parks and a description of Parks’ car. (Tr. Vol

II at 85-86). On the morning of December 3, 2015, Police Services Officer David Knobel (an

unsworn police employee) was working the desk at St. Charles Police Station. Officer Knoble had

read the email about Parks and the incident at Red Roof Inn. (Tr. Vol II at 85-86). At 9:00 a.m.,

Parks entered the station and told Officer Knoble he was Kyle Parks and was looking for a woman.

Knoble recognized Parks from the image contained in the prior email. Officer Knoble then

summoned Officer Paul Yadlosky and Detective Stefanie Kaiser. When Officer Yadlosky arrived

in the lobby, Parks walked toward the door and looked out the lobby window towards his grey

Dodge Caravan. (Tr. Vol II at 89). Det. Kaiser was similarly aware of the incident at Red Roof

Inn and was aware that Parks and a minor were missing. She entered the lobby and could see the

grey Dodge Caravan parked in front of the police station. (Tr. Vol II at 92-94).




                                                 4
 Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 5 of 23 PageID #: 115



       Det. Kaiser testified that at the time, her primary concern was whether the missing female

might be in the van. (Tr. Vol II at 89). Det. Kaiser and Officer Yadlosky went out to the van to

look for the missing female. Det. Kaiser peered in the window and saw an unresponsive person

lying in the middle row of seats, her hair wrapped up such that Det. Kaiser could not see her face,

which made it difficult to determine the person’s condition. (Tr. Vol II at 94-95). The officers

attempted to get the occupant’s attention by banging on the windows; the occupant did not respond.

Officer Yadlosky then opened the door to the van and they located a “sluggish and slow” young

female (later identified as SL, a minor). (Tr. Vol II at 93-95). Office Yadlosky smelled a strong

order of marijuana coming from the van. He also found a small bag of marijuana on the floorboard

by SL. (Suppression Hearing Tr. At 35-37). Det. Kaiser observed phones, clutter, and a small

amount of marijuana in the van. (Tr. Vol II at 94-98).

       After this interaction, Parks was detained and Officer Yadlosky conducted a cursory search

of the van, “just looking basically for bodies, for another person.” (Suppression Hearing Tr. at

38). After engaging in a cursory search, Yadlosky requested a drug detection dog respond to the

police station to sniff the van. The handler and the dog examined the van and the dog “hit,”

indicating the possible presence of controlled substance. (Suppression Hearing Tr. at 39-40).

       The Human Trafficking Task Force officers were again directed to respond to the St.

Charles police station in order to address what to do with the van. Sgt. Kavanaugh, as the on-scene

commander, decided that the van was to be towed from the parking lot, inventoried and secured,

pursuant to department policy. (Suppression Hearing Tr. at 19, 21).

       Based upon the agents and police officers investigations, they concluded that Parks

engaged in the sex trafficking or attempted sex trafficking of all six victims and transported the six

victims to St. Louis for the purposes of prostitution. Special Agent Ryan Scheiderer, of the Ohio



                                                  5
 Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 6 of 23 PageID #: 116



Bureau of Criminal Investigation then obtained and subsequently executed a search warrant at

Parks’ brothel, located at 4211 Donlin Court in Columbus, Ohio. The search recovered evidence

related to sex trafficking and prostitution as well as corroborated some of the victim’s testimony.

II.    PRINCIPLES GENERALLY APPLICABLE TO MOTIONS PURSUANT TO 28
       U.S.C. § 2255

       In general, to state a claim for relief under Title 28, United States Code, Section 2255, a

federal prisoner must prove one of the following: (1) his sentence was imposed in violation of the

laws or Constitution of the United States; (2) the sentencing court did not have jurisdiction to

impose the sentence; (3) his sentence exceeded the maximum allowed by law; or (4) the sentence

is otherwise subject to collateral attack. 28 U.S.C. § 2255; Hill v. United States, 368 U.S. 424

(1962). The defendant bears the burden of proving by a preponderance of the evidence that he is

entitled to relief in cases involving collateral attack on a criminal conviction. United States v.

Skinner, 326 F.2d 594, 597 (8th Cir. 1964).

       Section 2255 is not designed to provide a remedy for “all claimed errors in conviction and

sentencing.” United States v. Addonizio, 442 U.S. 178, 185 (1979). Instead, a Section 2255 cause

of action is intended only to correct an error which rises to the level of a “fundamental defect”

which “inherently results in a complete miscarriage of justice.” Hill, 368 U.S. at 427.

       In addition, a collateral attack pursuant to Section 2255 is not interchangeable or

substitutable for a direct appeal. United States v. Frady, 456 U.S. 152, 165 (1982). That is, a

defendant is usually precluded from asserting claims in a Section 2255 motion that he has failed

to raise on direct appeal. McNeal v. United States, 249 F.3d 747, 749 (8th Cir. 2001); Poor

Thunder v. United States, 810 F.2d 817, 823 (8th Cir. 1987). One exception arises when there is

a “miscarriage of justice,” but the Eighth Circuit has “recognized such an exception only when

petitioners have produced convincing new evidence of actual innocence,” and the Supreme Court

                                                 6
 Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 7 of 23 PageID #: 117



has not extended the exception beyond situations involving actual innocence. United States v.

Wiley, 245 F.3d 750, 752 (8th Cir. 2001). Indeed, the Eighth Circuit has emphasized “the

narrowness of the exception and has expressed its desire that it remain rare and available only in

the extraordinary case.” Id. “Where a defendant has procedurally defaulted a claim by failing to

raise it on direct review, the claim may be raised in habeas only if the defendant can first

demonstrate either cause and actual prejudice, or that he is actually innocent.” Bousely v. United

States, 523 U.S. 614, 622 (1998) (citations omitted).

       A movant must provide sufficient allegations in his Section 2255 motion. “Vague and

conclusory allegations are not sufficient to state a ground for relief under 28 U.S.C. § 2255.” Hollis

v. United States, 796 F.2d 1043, 1046 (8th Cir. 1986). “A § 2255 motion must “state the facts

supporting each ground.” United States v. Michael, No. 215CR20030PKHMEF1, 2017 WL

5589160, at *6 (W.D. Ark. Oct. 30, 2017), report and recommendation adopted, No. 2:15-CR-

20030, 2017 WL 5571311 (W.D. Ark. Nov. 20, 2017) (citing Rule 2(b), Rules Governing § 2255

Proceedings).

       A movant is not entitled to an evidentiary hearing when the § 2255 motion and the files

and records of the case conclusively show that the movant is not entitled to relief. Engelen v.

United States, 68 F.3d 238, 240 (8th Cir. 1995) (citing Voytik v. United States, 778 F.2d 1306,

1308 (8th Cir. 1985); see also Franco v. United States, 762 F.3d 761, 763 (8th Cir. 2014) (quoting

Anjulo-Lopez v. United States, 541 F.3d 814, 817 (8th Cir. 2008). Section 2255 motions may be

dismissed without evidentiary hearing if the “allegations cannot be accepted as true because they

are contradicted by the record, inherently incredible, or conclusions rather than statements of fact.”

United States v. Carlson, No. CR 11-363 (JRT/JJK), 2017 WL 2483781, at *3 (D. Minn. June 8,

2017) (quoting Engelen v. United States, 68 F.3d 238, 240 (8th Cir. 1995). See also Garcia v.



                                                  7
 Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 8 of 23 PageID #: 118



United States, 679 F.3d 1013, 1014 (8th Cir. 2012) (a hearing should be held unless movant’s

allegations are contradicted by the record, inherently incredible, merely conclusions, or would not

entitle the petitioner to relief.”) A petition which consists only of “conclusory allegations

unsupported by specifics” or “allegations that, in the face of the record, are wholly incredible” is

insufficient to overcome the barrier to an evidentiary hearing. Voytik, 778 F.2d at 1308 (quoting

Blackledge v. Allison, 431 U.S. 63, 73, 97 S.Ct. 1621, 1629, 52 L.Ed.2d 136 (1977)); see also

Smith v. United States, 618 F.2d 507, 510 (8th Cir. 1980) (mere statement of unsupported

conclusions will not suffice to command a hearing); United States v. McGill, 11 F.3d 223, 225 (1st

Cir. 1993) (The court need not give weight to “conclusory allegations, self-interested

characterizations, discredited inventions, or opprobrious epithets.”); Watson v. United States, 493

F.3d 960, 963 (8th Cir. 2007) (No hearing is required when “the claim is inadequate on its face or

if the record affirmatively refutes the factual assertions upon which it is based.”).

III.   ANALYSIS

       Parks makes a series of baseless and unsupported allegations of government misconduct.

He alleges that police engaged in misconduct by conspiring to plant evidence and providing

perjured testimony in hearings and at trial. He also claims that the attorneys for the government

knowingly engaged in prosecutorial misconduct and offered perjured testimony. The government

denies these allegations and asserts that no misconduct occurred, no evidence was planted and that

the government offered truthful testimony.

       A.      Standard

               i.      Prosecutorial Misconduct

       There was absolutely no prosecutorial misconduct in the course of this prosecution and

trial. However, even if there were, reversal of a conviction on the basis of prosecutorial misconduct


                                                  8
 Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 9 of 23 PageID #: 119



is not required unless the prosecutor’s improper conduct or remarks “prejudicially affected an

individual’s substantial rights and deprived him of a fair trial.” United States v. Tulk, 171 F.3d

596, 599 (8th Cir. 1999) (citing United States v. Benitez-Meraz, 161 F.3d 1163, 1166 (8th Cir.

1998); United States v. Hernandez, 779 F.2d 456, 458 (8th Cir. 1985); see also United States v.

Alaboudi, 786 F.3d 1136, 1141 (8th Cir. 2015) (quoting United States v. Davis, 534 F.3d 903, 914

(8th Cir. 2008)).

       “Factors to consider in assessing prejudice include the cumulative effect of any

misconduct, the strength of the properly admitted evidence, and any curative actions taken by trial

court.” Tulk, 171 F.3d 596, 599 (citing Benitez-Meraz, 161 F.3d at 1166).

                 ii.   Perjured Testimony

       The government did not present any form of perjured testimony. In order to vacate a

judgement and sentence on the grounds of perjured testimony, defendant must establish two

elements: (1) the use of perjured testimony; and (2) knowledge by the prosecuting officials at the

time the testimony was used that it was perjured. Holt v. United States, 303 F.2d 791, 794 (8th

Cir. 1962) (citing Taylor v. United States, 229 F.2d 826, 832 (8th Cir. 1956)). False testimony

alone and of itself does not vitiate a judgement. Id. (citing Rules v. United States, 198 F.2d 199,

200 (10th Cir. 1952). The defendant has the “burden of establishing the existence of the foregoing

elements.” Id.

       B.        Parks’ Government Misconduct Allegations

       Parks makes numerous, unsupported, and unfounded allegations of government officials

being involved in a conspiracy to plant evidence and lie on the witness stand. It is of note that

Parks, a convicted felon, made many false, specious and unfounded allegations during the course

of his testimony during trial.

                                                 9
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 10 of 23 PageID #: 120



Ground One: Government Misconduct of Detective Matthew Black

         Parks alleges that Detective Black planted cell phones in the van. Parks also alleges that

Det. Black perjured himself when Det. Black “reported that he had located four (4) cell phones

belonging to “Parks” when actually three (3) of the cell phones were property of KO, TS, and LL.”

(DCD 23, p. 6). Parks claims that Sgt. Kavanaugh “should have known that the allege cell phones

were not the property of Parks and exercise his position and stopped the misconduct.” (DCD 23,

p. 6).    Parks claims that Det. Black’s reporting of the cell phones deprived him of his

“constitutional rights and liberties.” (DCD 23, p. 6). This is a baseless and unsupported allegation

and counter to all the facts and evidence in this case. To support his claims, Parks cites “see all

reports and addendum filed under appeal 18-3431.” (DCD 23, p. 6).

         Parks does not offer particular or definite evidence as to how Sgt. Kavanaugh should have

known that Det. Black misreported the cell phones. By claiming that Sgt. Kavanaugh should have

known nor does Parks offer an explanation as to why reporting the phones as “belonging” to Parks

is faulty. Parks’ vague and conclusory statements are insufficient for relief.

Ground Two: Government Misconduct of (1) Sergeant Adam Kavanagh, (2) Officer Paul

Yadlosky, (3) Detective Matthew Black, (4) David Knoble, and (5) Detective Jared Queen

         Parks argues that officers of St. Charles Police Department filed false reports, committed

perjury at trial and the evidentiary hearing, and lied to federal agents. This is an unsupported and

baseless allegation and is counter to the facts and evidence in this case.

         (1) Sgt. Kavanaugh

         Parks argues that as Sgt. Adam Kavanaugh is “the superior officer of the investigation, as

all actions of his subordinates are his responsibility.” (DCD 23, p. 8). Parks’ statement is a legal

conclusion unsupported by factual evidence. Parks claims that because Sgt. Kavanaugh was



                                                 10
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 11 of 23 PageID #: 121



present at “all these stages of the investigation that resulted in the violations of my civil rights,”

(DCD 23, p. 8), Sgt. Kavanaugh “enter[ed] into the conspiracy of evidence planting, obstruction

of justice, dishonesty, aiding and abetting, racketeering.” (DCD 23, p. 8). Parks claims that Sgt.

Kavanaugh lied at trial and evidence hearing when he stated that [Parks] had Bitcoin on his cell

phones used to place ads on Backpage. (DCD 23, p. 8).

        Parks’ allegation that Sgt. Kavanaugh committed perjury while testifying does not satisfy

the necessary elements to vacate a judgement based on perjured testimony. Parks has not

established how Sgt. Kavanaugh’s testimony of Bitcoin on Parks’ phone was in fact perjured.

Parks’ claims against Sgt. Kavanaugh are insufficient for relief.

        (2) Officer Yadlosky

        Parks identifies discrepancies between Officer Yadlosky’s testimony at the evidentiary

hearing with Officer Yadlosky’s written report dated December 4, 2015. First, Parks highlights

that in his testimony, Officer Yadlosky recalled banging on window, while in his report, Officer

Yadlosky wrote that he tapped on the window. (DCD 23, p. 8). Second, Parks identifies that

Officer Yadlosky testified that he searched the van and saw four cell phones, but Officer Yadlosky

did not mention any cell phones in his report or act of search. (DCD 23, p. 8). Parks reaches the

conclusion that Officer Yadlosky therefore filed a false report or committed perjury.

        In these allegations, Parks fails to establish how these errors constitute a deprivation of his

constitutional rights sufficient to raise to the level of a “fundamental defect” which “inherently

results in a complete miscarriage of justice.” Therefore, Parks’ claims against Officer Yadlosky

are insufficient for relief.




                                                  11
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 12 of 23 PageID #: 122



       (3) Det. Black

       Parks claims Det. Black committed “perjury,” “obstruction of justice,” and “conspiracy to

cover-up evidence planting and racketeering.” (DCD 23, p. 9). Parks claims that Det. Black “lied

when asked by defense ‘Did he plant the cell phones in Parks Van.’ He answered ‘No.’ Evidence

and reports written by him and other officers shows difference.” (DCD 23, p. 9).

       Parks’ conclusory statement that “evidence and reports written by him and other officers

shows the difference” (DCD 23, p. 9), fails to particularly and definitively evidence misconduct.

       (4) David Knoble

       Parks purports to compare Knoble’s reports to Officer Yadlosky’s reports, which,

according to Parks, reveal “no less that five (5) separate lies.” (DCD 23, p. 9). Parks offers as

evidence that “[t]he report was written one year from the date of the event.” (DCD 23, p. 9).

Defendant cites “reports submitted to circuit panel, 18-3431.” (DCD 23, p. 9).

       Parks fails to articulate the “five (5) separate lies” that deprive him of Due Process.

       (5) Det. Queen

       Parks claims that when Det. Queen wrote that the victims had cell phones, and noted those

cell phones in the inventory section of the report, Det. Queen “should have reported the

inconsistence to someone for consideration of misconduct. Instead he too join the conspiracy to

remain silent and cover up evidence planting, obstruction of justice.” (DCD 23, p. 10). Parks

continues, “Furthermore, a subpoena will show that Det. Queen change the time of check-in on

still photo of Parks on Dec. 3, 2015 to increase the time line of events.” (DCD 23, p. 10).

       Parks falsely maintains that Det. Queen altered the time of the events in the report as well

as the photographic evidence that documented his arrival at the hotel. Further, Parks’ allegations

are contrary to the sworn testimony of the victims.



                                                12
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 13 of 23 PageID #: 123



       In United States v. Chase, No. CR 11-150 (JRT/JSM), 2015 WL 6150600, at *5 (D. Minn.

Oct. 19, 2015), the defendant, in a Section 2255 motion, argued that law enforcement lied when

testifying in grand jury proceedings, which violated defendant’s due process rights. The district

court found that this ground failed because defendant “offer[ed] nothing more than bare assertions

and conclusory allegations that are not supported in the record.” Chase, 2015 WL 6150600, at *5.

The district court found defendant’s next argument similarly without merit. “Without any support

in the record, [defendant] seeks relief merely by alleging that a vast law enforcement conspiracy

retaliated against him and uploaded images and videos in his name. Without more to support this

argument, the Court will not conclude that [FBI Special Agent] was lying under oath at trial.” Id.

       In Holt, the Eighth Circuit found that defendant’s Section 2255 motion failed to

particularize the perjured testimony said to have been knowingly used. As such, the Eighth Circuit

would have been justified in “refusing to consider this contention.” Holt, 303 F.2d at 794.

Nonetheless, the Eighth Circuit examined the evidence and found that the defendant’s contention

was “utterly without merit.” Id. Defendant claimed that a government’s witness’ testimony was

false because some particulars did not match with prior testimony in a different trial. Id. The

Eighth Circuit held that even if it could be assumed that the witness’ testimony was false, there

was “absolutely no evidence to support the second element, i.e., that the prosecuting officials had

knowledge of the falsity of the testimony at the time it was introduced.” Id.

       Parks’ assertions that Sgt. Kavanaugh, Officer Yadlosky, and Det. Black committed

perjury while testifying under oath and Knoble and Det. Queen lied on in their reports are bare

assertions and conclusory allegations that are not supported on the record and should be found

meritless.




                                                13
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 14 of 23 PageID #: 124



Ground Three: Government Misconduct of Assistant United States Attorneys Howard Marcus

and Jennifer Winfield

       Parks claims that “A.U.S.A. Howard Marcus and Jennifer Winfield knowingly allowed

government witness to submit false reports, planted evidence and perjury at trial and evidence

hearings to secure a victory at trial.” (DCD 23, p. 13). Parks offers no credible evidence in

support of these allegations.

       Parks cites Napue v. People of State of Ill., 360 U.S. 264, 79 S. Ct. 1173, 3 L. Ed. 2d 1217

(1959) in support of his claim that the Government knowingly allowed five law enforcement

officers to commit perjury at the trial and evidentiary hearing. In Napue, the petitioner was

convicted of murder. During his trial, the state’s witness, then serving a sentence for the same

murder, “testified in response to a question by the Assistant State’s Attorney that he had received

no promise of consideration in return for his testimony. The Assistant State’s Attorney in fact

promised him consideration, but did nothing to correct the witness’ false testimony.” Napue, 360

U.S. at 265. In Napue, the Assistant State’s Attorney filed a petition in the nature of a writ of error

coram nobis on behalf of the witness who testified falsely. Id., at 266. The attorney testified at a

subsequent hearing. Id., at 267. The Supreme Court held that where “important witness for the

State, in murder prosecution of petitioner, falsely testified that witness had received no promise of

consideration in return for his testimony, though in fact Assistant State's Attorney had promised

witness consideration, and Assistant State's Attorney did nothing to correct false testimony of

witness, petitioner was denied due process of law in violation of the Fourteenth Amendment to the

Federal Constitution.” Id.

       In Parks’ Section 2255 motion, he makes baseless and unsupported allegations and he does

not produce any facts that would show any perjury or false statements. Even if he had, he has failed



                                                  14
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 15 of 23 PageID #: 125



to show how the Assistant United States Attorneys Howard Marcus and Jennifer Winfield would

have known that the testimony given at the evidentiary hearings and trial were lies. The instant

case is distinguishable from Napue as in the instant case the Government did not have

conversations with the witnesses in which the Government promised consideration for their

testimony. The Government also relied on the witnesses to tell the truth regarding the events and

did not believe any of the witness’s statements to be false. Therefore, the Government did not

know at the time of the testimony that the testimony was perjured.

       The defendant in United States v. Chappell, 292 F.Supp.3d 916 (D. Minn. 2017) argued

that the government knowingly used perjured testimony when a witness falsely testified about the

witnesses’ age when the witness met defendant. Chappell, 292 F.Supp.3d at 936-37. The district

court held that defendant “has not demonstrated that the government used perjured testimony, that

the government knew or should have known of the alleged perjury, or that there is a reasonable

likelihood that the perjured testimony could have affected the jury’s verdict.” Id., at 937.

       Similarly, in the instant case, Parks failed to demonstrate that the Government used

perjured testimony, that the Government knew or should have known of the alleged perjury, or

that there is a reasonable likelihood that the perjured testimony could have affected the jury’s

verdict. See Chappell, 292 F.Supp.3d at 937, Parks’ claims of such conduct are without merit.

Ground Four: Government Misconduct of Assistant United States Attorneys Howard Marcus and

Jennifer Winfield

       Parks argues that the alleged prosecutorial misconduct affected his substantial rights

because it convinced the Court to allow in 404(b) evidence. Parks claims that “A.U.S.A. Howard

Marcus and A.U.S.A. Jennifer Winfield, together with plan and wonton effort. Committed fraud

upon the court at pretrial motions. Knowingly and fully aware that the verbal affidavit was false



                                                15
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 16 of 23 PageID #: 126



and constituted fraud in a United States District Court.” (DCD 23, p. 14). Parks argues that

“A.U.S.A. Howard Marcus received a report from F.B.I. agent Nikki Badolato stating exactly all

ads placed and what email was used to secure say ads, together they had to have planned the

narrative because Ms. Winfield enter into the conversation ‘lock-step.’” (DCD 23, p. 15). Parks

argues that the Government’s “lie in regards to me using my cell phone and my email” convinced

the Court to allow in 404(b) evidence, which ultimately denied him of Due Process. (DCD 23, p.

15).   This allegation, like all others is baseless and not supported by any evidence.

       Parks fails to identify how the Government lied on the affidavit. Parks’ vague illusions to

a plan do not demonstrate specific acts of prosecutorial misconduct.

       In addition, Parks does not demonstrate how the affidavit “convinced” the Court to admit

the evidence under 404(b). Parks fails to show how the evidence could not have been admitted for

any other proper reason.

Ground Five: Government Misconduct of Detective John Halliday

       Parks claims that on “January 4, 2016, Detective Halliday submitted a sworn affidavit of

truth to the Honorable Magistrate Judge John M. Bodenhausen allowing him to remove data for

evidentiary value. In doing so Detective John Halliday submitted false statements under penalty

of perjury to obtain approval.” (DCD 23, p. 20). Parks claims that Detective Halliday wrote that

pimps often use multiple cell phones and then lied on the affidavit when “Detective Halliday knew

that the cell phones of the victims before lying on his affidavit to Judge Bodenhausen.” (DCD 23,

p. 20). Parks claims that “[o]n Dec. 21, 2015 Detective Queen released the written transcribe

interview of all female subjects. In the report on inventory obtain in vehicle detective Queen wrote

cell phones of victims in his account.      Detective Holliday committed perjury by affidavit,




                                                16
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 17 of 23 PageID #: 127



conspiracy to cover up detective Black’s misconduct in planting of evidence, obstruction of justice

and racketeering.” (DCD 23, p. 20-21).

         This appears to be another one of Parks’ baseless allegations of perjury. There is absolutely

no evidence of perjury. Even if Det. Halliday did use perjured testimony, Parks failed to

demonstrate knowledge by the Government at the time the testimony was used that the testimony

was perjured. See Chappell, 292 F.Supp.3d at 937; Holt, 303 F.2d at 794.

Ground Six: Government Misconduct of Detective Jared Queen

         Parks makes the baseless and unsupported claim that Detective Jared Queen “submitted a

still photo of Parks checking into the Red Roof Inn on Dec. 3 2015 that was fabricated” because

“the time of 6:23 am was change from it true check-in time between 4-5 o’clock pm.” (DCD 23,

p. 22). Defendant further states that “Detective Queen and all four female subject testified that the

6:23 am time was correct.” (DCD 23, p. 22). Parks testified at his trial and was obsessed with the

6:23 am time of arrival and repeatedly claimed that the time was in error.

         The time of his check in to the Red Roof Inn also was corroborated by four other witnesses.

Even if Det. Queen’s testimony was perjured, Parks failed to demonstrate knowledge by the

Government at the time the testimony was used that the testimony was perjured. See Chappell,

292 F.Supp.3d at 937; Holt, 303 F.2d at 794. Therefore, Parks claim should be found without

merit.

Ground Seven: Improper Jury Instructions

         Parks claims that the “District Judge” failed “to explain law that is applicable to the charge

crime.” (DCD 23, p. 23). Parks argues that “[i]n this case reasonable opportunity to observe,

reckless disregard, force, threat of force or coercion never was explain or [recited] to the jury.”

(DCD 23, p. 23). Parks was provided an opportunity to object to any and all instructions and at



                                                  17
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 18 of 23 PageID #: 128



the conclusion of the on the record instruction conference made no objections. Therefore he is now

procedurally barred from raising this in this instant petition.

       Parks also injects the unsupported and baseless claim that he is actually innocent because

he (1) “knew none of the minor over 20 hours. If reasonable opportunity to observe does not exist

reckless disregard is not even applicable,” (2) “told her not to have sex with anyone just go on

date.” and 3) “never got any money and never came back.” (DCD 23, p. 23).

       “Jury instructions are evaluated in the context of the entire charge.” United States v. Evans,

272 F.3d 1069, 1086-87 (8th Cir. 2001) (citing United States v. Davis, 237 F.3d 942, 944 n. 2 (8th

Cir. 2001). The Eighth Circuit held that it does not reverse a conviction “unless, viewed in their

entirety, the jury instructions fail to state the law correctly.” Id. at 1087 (citing United States v.

Paul, 217 F.3d 989, 996 (8th Cir. 2000).

       Here, Parks calls for the explanation of law that is not involved in the charge. The jury

instructions issued by the Court correctly stated the law.

Ground Eight: Consolidation of Charges

       Parks argues that the “offense defined in section 2421 is best regarded as a lesser included

offense of section 2423(A)” because “the transportation of more th[a]n one person, in one vehicle

at the same time can justify only one count.” (DCD 23, p. 24). Parks argues that “[a] defendant

cannot be charge[d] with separate charges for transportation of individuals even if one is a[n] adult

and one is a minor.” Id. Therefore, Parks argues, “Counts 1-9 should all have been consolidated

into one singular count . . . Verdict should be reversed.” Id.

       In the superseding indictment, Parks was charged with one count of sex trafficking of a

minor (in violation of Title 18 U.S.C. § 1591(a)) (Count I); two counts of attempted sex trafficking

of a minor (Counts III and V); and six counts of transporting subjects in interstate commerce for



                                                  18
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 19 of 23 PageID #: 129



the purposes of prostitution (in violation of Title 18 U.S.C. § 2421(a)) (Counts II, IV, VI, and VII

to IX). A jury found Parks guilty of all counts on January 12, 2017 after a four day trial.

       Parks did not object to or challenge the indictment in the pre-trial motion phase of the

prosecution. Parks also failed to raise this issue on direct appeal. He raises this issue for the first

time in this instant petition. As a result, he is barred from raising it as now stated.

       Fed. R. Crim. P. 12(b)(3)(B)(ii) provides:

       Motions That Must Be Made Before Trial.

       The following defenses, objections, and requests must be raised by pretrial motion if the

       basis for the motion is then reasonably available and the motion can be determined without

       a trial on the merits:

               (B) a defect in the indictment or information, including:

               (ii) charging the same offense in more than one count (multiplicity)

       Under Rule 12(b)(4)(B)(c)(3):

               If a party does not meet the deadline for making a Rule 12(b)(3) motion, the motion

               is untimely. But, a court may consider the defense, objection, or request if the party

               shows good cause.

       Parks, as noted, failed to raise this objection prior to trial and now seems to suggest that it

is was incumbent on the court to detect any possible deficiencies with the indictment. As, such, he

has not shown good cause. United States v. Fry, 792 F.3d 884, 888 (8th Cir. 2015).

       Parks did not raise this issue in his direct appeal. “Habeas review is an extraordinary

remedy and will not be allowed to do service for an appeal.” Bousley v. United States, 523 U.S.

614, 621 (1998); see also United States v. Frady, 456 U.S. 152, 165 (1982) (“a collateral challenge

may not do service for an appeal”). Failing to raise the issue is a procedural default.



                                                  19
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 20 of 23 PageID #: 130



       To properly raise this issue, Parks must show both “cause” for failure to raise this issue

during direct appeal, and “actual prejudice” resulting from the error or must be proceeding under

the actual innocence exception. See Bousley, 523 U.S. at 622; Frady, 456 U.S. at 167-68. As to

“actual prejudice”, a movant must show that the error “worked to [his or her] actual and substantial

disadvantage”. Frady, 456 U.S. at 170. In this case, Parks may have shown actual prejudice but

fails to show cause for his failure to address this claim on direct appeal.

       It appears that Parks is substantively alleging that the indictment as to Counts II, IV and

VI are multiplicitous. The government, concedes that as to Counts II, IV, and VI through IX

(Transportation for the purposes of prostitution), that those counts maybe multiplicitous. In Bell v.

United States, 349 U.S 81, (1955), the United States Supreme Court considered this issue as it

related to Title 18 U.S.C. Section 2421. In Bell, the defendant transported two adult victims in one

act of travel and the defendant was charged with two separate counts under Section 2421. The

Supreme Court found that the indictment was multiplicitous, as the defendant could only be

charged with one act of travel no matter how many adult victims were in the car.

       However, each count of sex trafficking or attempted sex trafficking as outlined in Counts

I, III, and V of the indictment, were properly charged and are not multiplicitous.

       An indictment is multiplicitous if the same charges are charged in two or more counts.

United States v. Chipps, 410 F.3d 438, 447 (8th Cir. 2005). The concern with such an indictment

is that a jury could convict a defendant of both counts subjecting a defendant to multiple

punishments for the same crime, in violation of the double-jeopardy clause of the Fifth

Amendment. When the same statutory violation is charged twice, the question is whether congress

intended the facts underlying each count to make up a separate unit of prosecution. The unit of

prosecution is the aspect of criminal activity that congress intended to punish. Id. at 448. In order



                                                 20
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 21 of 23 PageID #: 131



to determine this, courts should look to statutory language, legislative history and statutory

scheme. United States v. Kinsley, 518 F.3d 665, 668 (8th Cir. 1975). One factor in considering

congressional intent is the fact that Congress sought to punish trafficking aggressively. It has

amended Section 1591 several times to allow for more extensive prosecutions of an exploitive

crime. United States v Keys, 747 Fed.Appx. 198 (5th Cir. 2018).

       The charges concerning the Section 2421 violations, the Section 1591 violation and the

1594 violations are all distinctly different and all require different elements. The Court gave

Instruction Number 10, the verdict director for Count I:

       One: The defendant knowing recruited, enticed, harbored, transported, obtained, or

       maintained by any means a person (T.S.);

       Two: That the defendant did so knowingly or in reckless disregard of the fact that T.S. had

       not obtained the age of 18 years and would be caused to engage in a commercial sex act:

       Three: That the defendant acts were in or effecting interstate commerce.

       The Court gave Instruction Numbers 13 (Count III, Victim L.L) and 15 (Count V, Victim

T.M), the verdict directors for the Section 1594 violations:

       One: The defendant knowingly attempted to recruit, entice, or obtain, by any means a

       person (L.L , Count III; T.M., Count V):

       Two: That the defendant did so knowingly or in reckless disregard of the fact that (L.L. or

       T.M.) had not attained the age of 18 years and would be caused to engage in a commercial

       sex act;

       Three: That the defendant acts were in or affecting interstate commerce; and

       Four: That that the defendant voluntarily and intentionally carried out some act that was a

       substantial step towards the commission of that crime.



                                                21
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 22 of 23 PageID #: 132




       The Court gave these instructions for the Section 2421 Counts:

       One, the defendant knowingly transported (the victim) across a state line: and

       Two: the defendant knowingly transported (the victims) with intent that (the victim) engage

       in prostitution.

       A review of the elements of Section 2421, Section 1591 and 1594 show that each are

different and require different, distinct or additional elements to prove each crime. Each requires

proof of fact that the other does not. Sections 1591 and 1594 are age specific and have a broad

interstate commerce requirement. These crimes can be achieved without crossing state lines

through the use any means of interstate commerce including cell phones, the internet or condoms

(condoms are not manufactured in Missouri). The Section 1594 charge, has additional distinctly

different elements, attempting to commit a crime (successful commission is obviously not

required) plus the commission of a substantial step. Finally Section 2421 violations necessitate

physically crossing state lines and as charged or not age determinative. Therefore charging

Sections 1591, 1594 and 2421 together does not raise a multiplicity problem.

       Therefore, if the Court concludes that Parks is not barred from raising this issue for the first

time in this petition, and he may proceed with his claim, then the Court may only consider

dismissing the Title 18 U.S.C. Section 2421(a) Counts IV, VI, VII, VIII and IX, and allow the

Count II, 2421(a) violation to stand. In addition, if the indictment were to be found multiplicous

as to those counts, it would have no impact on the remaining counts.

       Lastly, the Court sentenced Parks to concurrent 300 month terms for the violation of

Section 1591 and for the three Section 1594 violations. The Court further ordered the defendant

serve concurrent 120 month sentences for the Section 2421 violations which were to be concurrent



                                                 22
Case: 4:18-cv-01923-JAR Doc. #: 30 Filed: 04/24/19 Page: 23 of 23 PageID #: 133



to the 300 month concurrent sentences. Therefore if Counts IV, VI, VII, VIII and IX were

dismissed, the sentence would remain the same five of the Section 2421 counts were dismissed,

the sentence would remain the same.

       CONCLUSION

       Parks makes vague and conclusory allegations in his Section 2255 motion, which are

insufficient grounds for relief. Therefore, based upon the foregoing, the Government respectfully

requests that Parks’ Section 2255 Motion be denied without a hearing.

                                                    Respectfully submitted,
                                                    JEFFREY B. JENSEN
                                                    United States Attorney

                                                    /s/ Howard J. Marcus
                                                    HOWARD J. MARCUS, 29756MO
                                                    Assistant United States Attorney
                                                    111 South 10th Street, 20th Floor
                                                    St. Louis, Missouri 63102
                                                    (314) 539-2200



                                CERTIFICATE OF SERVICE


     The undersigned hereby certifies that a copy of the foregoing was filed electronically with
the Clerk of the Court and mailed this 24th day of April 2019 to:
               Kyle Maurice Parks
               #44051-044
               ALLENWOOD MEDIUM
               FEDERAL CORRECTIONAL INSTITUTION
               P.O. Box 2000
               White Deer, PA 17887
               PRO SE



                                             s/ Howard J. Marcus
                                             Howard J. Marcus, 29756MO
                                             Assistant United States Attorney

                                               23
